Citation Nr: 0011088	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-37 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) disability 
compensation for a right below-knee amputation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.  This is an appeal from a September 1995 
rating action by the Department of Veterans Affairs (VA) 
Regional Office, Portland, Oregon, which denied entitlement 
to VA disability compensation for a right below-knee 
amputation under the provisions of 38 U.S.C.A. § 1151.  In 
February 1999 the veteran testified at a hearing at the 
regional office before a hearing officer.  In February 2000 
he testified at a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting at the regional office.  
The case is now before the Board for appellate consideration.

The record reflects that the veteran had appealed from a 
September 1994 rating action confirming and continuing 20 
percent and 10 percent evaluations, respectively, for his 
duodenal ulcer disease and pes planus.  In a March 1997 
rating action the evaluation for the pes planus was increased 
to 20 percent.  The veteran later withdrew his appeals 
regarding both issues.  Thus, those matters are not in an 
appellate status.

The record further reflects that in a May 1998 rating action 
VA benefits were granted for a left eye disability under 
38 U.S.C.A. § 1151.  The eye condition was assigned a no 
percent evaluation.  The veteran appealed for an increased 
evaluation for the eye disability.  In a January 1999 rating 
action the evaluation for the eye disorder was increased to 
10 percent and in July 1999 the evaluation for the eye 
condition was increased to 30 percent.  At the February 2000 
Board hearing, the veteran indicated that he no longer wished 
to pursue that issue on appeal.  Thus, that matter is also 
not in an appellate status.




FINDINGS OF FACT

1.  In February 1994, the veteran was treated at a VA medical 
facility for a fracture of the right lateral tibial plateau.

2.  The veteran was treated at the Salem Hospital in March 
1994 for conditions including a saddle embolus at the aortic 
bifurcation with an ischemic right leg and associated trash 
foot on the right side.  An iliac thrombectomy was performed. 

3.  The veteran was treated at a VA medical center in April 
1994 for a necrotic right first toe and necrotic heel.  He 
had dry gangrene.  On April 20 a right below-the-knee 
amputation was performed.

4.  No medical evidence has been submitted demonstrating that 
the veteran's right below-knee amputation is an additional 
disability which due to VA medical treatment or 
hospitalization and was not the necessary result of properly 
administered medical or surgical treatment.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for VA disability compensation for a right below-knee 
amputation pursuant to the provisions of 38 U.S.C.A. § 1151.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking VA disability compensation for a right 
below-knee amputation pursuant to the provisions of 
38 U.S.C.A. § 1151.  The legal question to be answered 
initially is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of the claim because such development would be 
futile.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that the claim is not well grounded.

I.  Background

The record reflects that the veteran has established service 
connection for duodenal ulcer disease and pes planus, each 
currently rated 20 percent disabling.  He is also entitled to 
VA disability compensation for a left eye disability under 
the provisions of 38 U.S.C.A. § 1151, rated 30 percent 
disabling.  The combined rating for the service-connected 
disabilities is currently 60 percent.

In late 1981 the veteran was treated at a private medical 
facility.  Five years previously he had had a rather severe 
fracture of the right ankle.  He had traumatic arthritis 
involving that foot secondary to the 1976 fracture.  A right 
triple arthrodesis was performed.

The veteran was hospitalized at a VA medical center in late 
1984 with complaints of pain on ambulation.  A right subtalar 
arthrodesis with placement of an iliac bone graft from a 
right hip donor site was performed.

On February 6, 1994, the veteran sustained a fracture of the 
right lateral tibial plateau.  A splint was applied at a VA 
medical facility.  On February 18 a cast was applied.  

The veteran was treated at the Salem Hospital in March 1994 
for a saddle embolus at the aortic bifurcation with an 
ischemic right leg and associated trash foot on the right 
side.  On March 13 an iliac thrombectomy was performed.

The veteran was treated at a VA hospital in April 1994.  On 
physical examination there was a necrotic right first toe and 
necrotic heel.  He had dry gangrene.  On April 20 a right 
below-the-knee amputation was performed.

The veteran was again hospitalized at a VA medical center in 
August 1994.  He made quick gains in establishing prosthetic 
mobility and at the time of discharge was able to ambulate 
greater than 500 feet with the prosthesis with the assistance 
of crutches.

In September 1994 the veteran submitted a claim for VA 
disability compensation for the right below-knee amputation 
under the provisions of 38 U.S.C.A. § 1151.

The veteran was examined by the VA in March 1999.  He was 
seen for his left foot.  The right below-knee amputation was 
noted.  He used a prosthesis for the right lower leg 
amputation.  He used a walker to get around.  The right lower 
leg was "all right" and the amputation stump was not 
bothersome.

In April 1999 the veteran's records were reviewed by a VA 
vascular surgeon.  He noted that the veteran had undergone a 
right below-knee amputation at a VA facility on April 20, 
1994.  He had been transferred from the Salem Hospital where 
in March 1994 an angiogram had shown an aortic saddle embolus 
with a clot in the right iliac system that was treated with a 
femoral embolectomy.  In spite of the treatment he had 
developed gangrene of the right foot, thus requiring an 
amputation.  He had been in the process of being treated for 
a right leg fracture during that time.

The physician noted that a question had been posed as to 
whether the right below-knee amputation was the result of 
treatment of the veteran's leg fracture and more specifically 
was the result of improper casting.  He expressed the opinion 
that the loss of the right leg was not due to the treatment 
of the right leg fracture or the cast.  He indicated that the 
cast could not have caused the embolus since it was located 
above the top of the cast and he also indicated that aortic 
saddle emboli were most often cardiac in origin.  When the 
veteran was admitted to the Salem Hospital with right foot 
pain, he most likely already had the saddle embolus which 
could have easily caused the right leg swelling that was 
noted which would have caused the cast to seem tight.  
Additionally, if the cast was so tight as to cause gangrene, 
there should have been gangrene in all the areas where the 
cast was too tight, not just in the foot.  In conclusion, the 
physician found no medical evidence to link the saddle 
embolus with gangrene and subsequent right below-knee 
amputation to the VA treatment of the veteran's right leg 
fracture.

During the February 2000 Board hearing, the veteran indicated 
that he had a history of heart disease and thought he had 
thrown emboli on a prior occasion.  He related that two casts 
had been placed on his right leg.  The second cast had come 
right up to the gluteal fold and was very tight.  It was also 
maintained that since the veteran had cardiac disease he 
should have been started on a regimen of Heparin, a blood 
thinner like Coumadin.  In his opinion, that would have 
lessened the chance of clotting especially with a cast.

At the hearing the veteran submitted a copy of a treatment 
summary from the Salem Hospital dated in March 1994 noting 
that the veteran had a large cast on his right leg.  It was 
indicated that the cast had been somewhat tight but had been 
loosened and later removed.  The right leg was very mildly 
cool and slightly blue.  The pulses were not felt.  On the 
previous day an angiogram had been performed showing a large 
clot in the right iliac artery and a smaller clot in the left 
iliac artery.  He was taken to surgery on the previous night 
where a saddle embolus was apparently removed.  The 
impression was that he appeared to have had a large clot in 
the lower aorta and iliac arteries that had been removed.  A 
question as to the origin of the clots remained.  The remote 
possibility of endocarditis and a mycotic aneurysm persisted.  
Noninfectious emboli could also be present.  The record from 
the Salem Hospital had been previously of record and had been 
reviewed by the regional office.

During the February 1999 hearing before the regional office 
hearing officer, the veteran provided testimony similar to 
that at the February 2000 Board hearing.  He also testified 
that no doctor had ever stated that the cast probably or 
could have caused the gangrene.  

II.  Analysis

The veteran has contended that when he was treated at the VA 
medical facility in February 1994 for the fracture of the 
right tibia, the cast was placed too tightly and as a result 
he developed a loss of circulation causing gangrene in the 
right lower extremity and eventually necessitating the right 
below-knee amputation.  The veteran has never questioned the 
need for the amputation as a necessary consequence of proper 
treatment for the gangrene which resulted from the loss of 
circulation.  In other words, he has not questioned the 
correctness of the April 1994 VA medical treatment, per se, 
and has made no claim for benefits under 38 U.S.C.A. § 1151 
based on that treatment.  

In considering the veteran's claim for benefits as the result 
of the February 1994 VA treatment, the Board would note that 
38 U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability to the veteran by reason of VA hospital, medical 
or surgical treatment, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  Applicable regulations 
provide that, in determining whether additional disability 
resulted from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c).  Furthermore, compensation 
is not payable for the necessary consequences of medical or 
surgical treatment properly administered. 38 C.F.R. 
§ 3.358(c)(3).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Here, the veteran has not 
submitted any medical opinion or authority in support of his 
assertion that the right below-knee amputation resulted from 
a loss of circulation caused by improper casting of the right 
tibia fracture at the VA medical facility.  In fact, he 
indicated at the February 1999 regional office hearing that 
no doctor had ever stated that the cast probably or could 
have caused the gangrene in the right lower extremity.  
Further, in April 1999 a VA vascular surgeon reviewed the 
veteran's records and expressed an opinion that the loss of 
the veteran's right leg was not due to treatment of the right 
leg fracture or the cast.  He stated that he found no medical 
evidence that would link the saddle embolus with gangrene and 
subsequent right below-knee amputation to the previous VA 
treatment of the right leg fracture.

While the veteran is certainly capable of providing evidence 
of symptomatology, a lay person is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Again, the veteran has not submitted any medical 
opinion or other medical evidence which supports his claim.  
There is no competent medical evidence to show that the 
veteran's right below-knee amputation was caused by improper 
casting of his right tibia fracture by the VA in February 
1994 or other VA treatment.  Thus, his claim may not be 
considered well grounded.  38 U.S.C.A. §§ 1151, 5107; 
38 C.F.R. § 3.358.  Since the claim is not well grounded, it 
must accordingly be denied.  Grottveit v. Brown, 5 Vet. App. 
91 (1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).  When 
a claim is not well grounded, no duty to assist arises; 
therefore, there is no plausible justification for the Board 
to seek the opinion of an independent medical expert.  

Although the Board has considered and disposed of the 
veteran's claim for VA disability compensation for the right 
below-knee amputation on a ground different from that of the 
regional office, that is, whether the claim is well grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by the Board's decision.  
In assuming that the claim was well grounded, the regional 
office afforded the veteran greater consideration than the 
claim warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
regional office for consideration of the issue of whether the 
claim is well grounded would be pointless and in light of the 
law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg., 49, 747 (1992).  To submit a well-grounded claim the 
veteran would need to offer competent evidence, such as a 
medical opinion, that there is a relationship between the 
right below-knee amputation and VA treatment for the right 
tibia fracture residuals or other VA treatment.  See 
Robinette.


ORDER

Entitlement to Department of Veterans Affairs (VA) disability 
compensation for a right below-knee amputation pursuant to 
the provisions of 38 U.S.C.A. § 1151 is not established.  The 
appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 
- 9 -

- 1 -


